Citation Nr: 1437058	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral shin splints with a closed stress fracture on the left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from January 2007 to May 2010.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board has recharacterized the Veteran's psychiatric disability claim to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's military entrance documents did not note any psychiatric disability and, therefore, the presumption of soundness applies.  This presumption can only be overcome by clear and unmistakable evidence that the injury or disease preexisted service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  "Clear and unmistakable evidence" means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'" Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet.App. 254, 258-59 (1999)).  

The evidence of record indicates that the Veteran may have had a preexisting psychiatric disability.  The record reveals that he reported several times in service and after service an extensive history of polysubstance abuse as a teenager and a hospitalization (at around age 14-16) for suicidal ideation.  A March 2011 VA treatment record notes that the Veteran reported that he was hospitalized at Intermountain Hospital.  Attempts should be made to develop those inpatient treatment records.  Thereafter, an opinion should be obtained as to whether there is clear and unmistakable evidence that he had a preexisting psychiatric disability.

His service treatment records show that in June 2009 he was diagnosed with adjustment disorder with anxiety and depressed mood.  In July 2009 he was diagnosed with and treated for adjustment disorder with mixed depression and anxiety (adjusting to return from deployment), and ADHD [attention-deficit hyperactivity disorder].  Postservice, in June 2010 (one month following service separation) he underwent a VA psychiatric examination.  The examiner noted that the Veteran appeared to be doing well at that time and did not render an Axis I diagnosis.  However, in an October 2010 VA neuropsychology assessment, he was diagnosed with probable ADHD (predominantly hyperactive-impulsive type) and possible mathematics disorder.  An October 2010 VA primary care note reported a diagnosis of ADD [attention-deficit disorder].  In addition, in a February 2011 VA outpatient psychiatric clinic report he was diagnosed with major depressive disorder and recurrent moderate PTSD, chronic prolonged.  

The Board finds that a remand for further development is required in this matter.  Given the complicated nature of the Veteran's disability picture (multiple psychiatric diagnoses), and because the record contains insufficient medical evidence regarding the etiology of his current psychiatric disability, the Board finds that on remand, another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Furthermore, the Veteran's claim for an acquired psychiatric disorder includes PTSD (which was diagnosed by VA psychiatrist in February 2011).  The VA psychiatrist that diagnosed the Veteran with PTSD did not provided sufficient detail to support a basis for the diagnosis.  The evidence shows that the Veteran served in Iraq.  However, the Veteran's complete service personnel records are not of record and the Board is unable to ascertain the extent of his service in Iraq (i.e., whether he experienced any direct combat, or fear of hostile military or terrorist activity) to support a diagnosis of PTSD.  Therefore, a remand to obtain all outstanding service personnel records is required.  

The Veteran should also be afforded a new VA examination to address his claim for an initial compensable rating for bilateral shin splints with a closed stress fracture on the left.  Notably, the Veteran asserts that this service-connected disability has worsened since the last VA examination in June 2010 (See June 2014 Appellant's Brief).  Accordingly, the Board has no discretion but to remand the claim for an updated VA examination to assess current nature, extent and severity of his bilateral shin splints with a closed stress fracture on the left.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In June 2014 correspondence, the Veteran's representative indicated that current treatment records for the Veteran's bilateral lower extremity and mental health disabilities should be obtained from the Boise VA Medical Center (VAMC).  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, on remand the AOJ should obtain the outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.

2.  Send a Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran and his representative notifying them of what evidence and information is required to substantiate a claim of service connection for PTSD (including based on a fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3)).  Allow an appropriate opportunity to respond.

3.  Obtain relevant ongoing treatment records from the Boise VAMC for treatment of the Veteran's lower extremities due to shin splints and his mental health disabilities, from September 2011 to the present.  

4.  After obtaining any necessary authorization from the Veteran, attempt to obtain relevant treatment records from Intermountain Hospital, 303 North Allumbaugh, Boise, ID 83704, including records of a week of inpatient treatment between approximately 1997 and 2000.

5.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a psychiatric examination, to be conducted by a VA psychiatrist or psychologist.  The examiner should review the entire record.  All indicated tests, including psychological testing, should be conducted and the results reported.  

After examining the Veteran and reviewing the record, the examiner should address the following:

(a)  When did the Veteran's psychiatric disability most likely begin?  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the appellant had the disability prior to his entry onto active duty in January 2007? 

(b)  If it is clear and unmistakable that the Veteran's had a psychiatric disability that pre-existed his entry into active duty in January 2007, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability underwent a permanent or chronic increase in severity during his period of active duty from January 2007 to May 2010?  Please discuss the significance, if any, of his in-service diagnoses of adjustment disorder and ADHD.

(c)  If it is clear and unmistakable that the appellant had a psychiatric disorder prior to his entry onto active duty in January 2007, and it is at least as likely as not that the disability underwent a chronic or permanent increase in severity during the period of active duty from January 2007 to May 2010, is it clear and unmistakable (obvious, manifest, or undebatable) that any increase in severity during that period of service was due to the natural progress of the condition?

(d)  Determine the diagnoses of any currently-manifested psychiatric disability(ies), including major depressive disorder, adjustment disorder with anxiety and depressed mood, and PTSD.

(e) Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(f) If a diagnosis of PTSD is warranted, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to a fear of hostile military or terrorist activity while stationed in Iraq, or is due to a specific stressor event in service.  The examiner should state the stressor.

(g) For any diagnosed mental disorder other than a disorder deemed to have preexisted service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

A complete medical rationale for all opinions expressed must be provided.

6.  Arrange for an appropriate examination to determine the current nature, extent and severity of the Veteran's service-connected bilateral shin splints with a closed stress fracture on the left disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should:

(a) Specifically document whether the Veteran has malunion of bilateral tibia and fibula with slight, moderate or marked knee or ankle disability;

(b) Specifically document whether the Veteran has nonunion of the bilateral tibia and fibula with loose motion requiring a brace;

The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the lower extremities are used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions in detail.

7.  Then, readjudicate the claims.  If the benefit sought is not fully granted, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


